DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Comments
3.	This office action is in response to the amendment received on 8/25/2022.
	Claims 2-17 have been canceled by applicant.
	Claims 1 and 18-24 are pending.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 24 is rejected under 35 U.S.C. 102(b) as being anticipated by Marczyk et al. (US 8132706) hereinafter (“Marczyk”).
	With regard to claim 24, Marczyk discloses a surgical instrument (10), comprising: an end effector (17), comprising: an elongate channel (216); an anvil jaw (20 fig.21); a staple cartridge (220) removably positioned in the elongate channel (216), wherein the staple cartridge (220) comprises: staples (226); and a sled (232) movable from a proximal position to a distal position, wherein the staples (226) are deployable from the staple cartridge (220) based on movement of the sled (232) toward the distal position; a flexible firing member (212) configured for axial travel in response to a firing motion applied thereto, wherein the flexible firing member (212) is configured to movably engage the anvil jaw (20) and the elongate channel (216) to space the anvil jaw (20) relative to the elongate channel (216) as the flexible firing member (212) is axially driven, wherein the flexible firing member (212)-3-313283164.1Application No. 17/708,996 Attorney Docket No. END7485USCNT4/140295CON4Responsive to the Non-Final Office Action dated May 27, 2022is configured to move the sled (232) toward the distal position, and wherein the flexible firing member (212) comprises a plurality of layers (see fig.31); an axially-restrained flexible support (254) configured to support the flexible firing member (212) during the axial travel of the flexible firing member; an elongate shaft (200); and an articulation joint (see fig.61), wherein the end effector (17) is rotatable relative to the elongate shaft about the articulation joint (fig.61), and wherein the axially-restrained flexible support (254) extends through the articulation joint (see fig. 61).

Allowable Subject Matter
6.	Claims 1 and 18-23 are allowed, the prior art of record does not disclose or teach in combination the amended limitations.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
8/29/2022